DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 15 September 2019. The present application claims 1-5, submitted on 15 September 2019 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somura (U.S. Patent No. 6,857,277).
Regarding claim 1, Somura discloses (see Figure 1 and Figure 2a) a method of packaging a nutrient comprising (see Abstract): providing a plurality of compartments (21) coupled together; a different one of said plurality of compartments (21) each include a different respective one of a plurality of respective void spaces (29; 31) and each include a different respective one of a plurality of respective void space delimiting surfaces (29; 31); a plurality of fill entries (23), a different compartment (21) of said plurality each having a different one of said plurality of fill entries (23; as seen in Figure 4a); a different one of said fill entries (23) each form a fluent entry into a different one of said compartment's void spaces (see Column 7, line 59-63); wherein at least one fill entry (23) of said plurality is in an elastomeric portion of said packaging and said at least one fill entry (23) has a width measured along its minor axis or a diameter which is less than the width of the compartment (21) for which the fill entry (23) forms the fluent entry into the compartment's void space (29; 31 as seen in Figure 1); wherein each compartment (21) has a volume from .7 ml to 4 ml (see Column 9, line 18-21); and wherein each void space delimiting surface (29; 31) follows an outline of a separate 3D pill shape (see Figure 1); flowing fluent into each of said plurality of compartments (21) through the compartment's respective fill entry( see Column 9, line 18-21).
Regarding claim 2, Somura discloses (see Figure 1 and Figure 2a) freezing the fluent flowed into each of said plurality of compartments (see Column 9, line 09-16). 
Allowable Subject Matter
Claims 3-5 are in condition for allowance. Independent Claim 1 as originally filed includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731